Title: From Thomas Jefferson to Thomas Mann Randolph, 4 October 1807
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                        
                            Dear Sir 
                     
                            Washington Oct. 4. 07
                        
                        I arrived here yesterday morning according to expectation. when at Songster’s the overnight, I learnt that
                            Skinner, who lives at the cross roads near Fairfax C.H. had found your dirk. I called on him and asked to see it. both
                            John & myself recognised it. but as he did not express a desire to give it up, I told him I would write to you & if
                            you had lost yours thereabouts (a fact I had not heard but from Songster) I would apply to him for it and give him any
                            reward his care of it should render proper; to which he assented.
                        I have not yet looked into newspapers, bout the 14th. of Aug. Canning had sent Monroe a copy of our
                            Proclamation and enquired into it’s authenticity in such a way as shewed they meant to construe it into a disrespect if
                            not an hostility. Monroe & Pinckney still expected friendly arrangements on the 14th. but Humphreys, who left London
                            after that, thinks otherwise, & I confess I think the scale of war seems to preponderate. my love to my dear Martha
                            & the little one & be assured of my constant affection.
                        
                            Th: Jefferson
                     
                        
                        
                            P.S. I write this with the newly invented Stylograph. There are accounts of the arrival of the Revenge in
                                England
                        
                    